           Case 1:17-vv-00093-UNJ Document 127 Filed 09/01/21 Page 1 of 5




     In the United States Court of Federal
                    Claims
                              OFFICE OF SPECIAL MASTERS

**********************
SHERYL LONGIN,                           *
                                         *           No. 17-93V
                    Petitioner,          *           Special Master Christian J. Moran
                                         *
v.                                       *           Filed: July 29, 2021
                                         *
SECRETARY OF HEALTH                      *           Attorneys’ Fees and Costs
AND HUMAN SERVICES,                      *
                                         *
                    Respondent.          *
* * * * * * * * * * * * * * * * * * * ** *

Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for Petitioner;
Sarah C. Duncan, United States Dep’t of Justice, Washington, DC, for Respondent.

PUBLISHED DECISION AWARDING ATTORNEYS’ FEES AND COSTS1

       Pending before the Court is petitioner Sheryl Longin’s motion for final
attorneys’ fees and costs. She is awarded $62,202.02.

                                        *       *       *
     On January 23, 2017, petitioner filed for compensation under the Nation
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10 through 34.

       1
          Because this published decision contains a reasoned explanation for the action in this
case, the undersigned is required to post it on the United States Court of Federal Claims' website
in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services). This posting means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), the parties have 14 days to identify and move to redact medical or other information, the
disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will
redact such material from public access.
        Case 1:17-vv-00093-UNJ Document 127 Filed 09/01/21 Page 2 of 5




Petitioner alleged that the influenza vaccine she received on October 30, 2014,
which is contained in the Vaccine Injury Table, 42 C.F.R. §100.3(a), caused her to
suffer a shoulder injury related to vaccine administration. Petitioner further alleged
that she suffered the residual effects of this injury for more than six months. On
September 23, 2020, the parties filed a stipulation, which the undersigned adopted
as his decision awarding compensation on the same day.

       On January 29, 2021, petitioner filed a motion for final attorneys’ fees and
costs (“Fees App.”). Petitioner requests attorneys’ fees of $56,006.60 and
attorneys’ costs of $6,491.88 for a total request of $62,498.48. Fees App. at 2.
Pursuant to General Order No. 9, petitioner warrants that she has personally
incurred costs in the amount of $403.54 related to the prosecution of her case. Id.
On February 11, 2021, respondent filed a response to petitioner’s motion.
Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner
for an award of attorneys’ fees and costs.” Response at 1. Respondent adds,
however that he “is satisfied the statutory requirements for an award of attorneys’
fees and costs are met in this case.” Id at 2. Additionally, he recommends “that
the Court exercise its discretion” when determining a reasonable award for
attorneys’ fees and costs. Id. at 3. Petitioner did not file a reply thereafter.

                                    *     *       *

       Because petitioner received compensation, she is entitled to an award of
reasonable attorneys’ fees and costs. 42 U.S.C. § 300aa–15(e). Thus, the question
at bar is whether the requested amount is reasonable.

       The Vaccine Act permits an award of reasonable attorney’s fees and costs.
§15(e). The Federal Circuit has approved the lodestar approach to determine
reasonable attorneys’ fees and costs under the Vaccine Act. This is a two-step
process. Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343, 1348 (Fed.
Cir. 2008). First, a court determines an “initial estimate … by ‘multiplying the
number of hours reasonably expended on the litigation times a reasonable hourly
rate.’” Id. at 1347-48 (quoting Blum v. Stenson, 465 U.S. 886, 888 (1984)).
Second, the court may make an upward or downward departure from the initial
calculation of the fee award based on specific findings. Id. at 1348. Here, because
the lodestar process yields a reasonable result, no additional adjustments are
required. Instead, the analysis focuses on the elements of the lodestar formula, a
reasonable hourly rate and a reasonable number of hours.



                                              2
       Case 1:17-vv-00093-UNJ Document 127 Filed 09/01/21 Page 3 of 5




       In light of the Secretary’s lack of objection, the undersigned has reviewed
the fee application for its reasonableness. See McIntosh v. Secʼy of Health &
Human Servs., 139 Fed. Cl. 238 (2018)

      A.     Reasonable Hourly Rates

       Under the Vaccine Act, special masters, in general, should use the forum
(District of Columbia) rate in the lodestar calculation. Avera, 515 F.3d at 1349.
There is, however, an exception (the so-called Davis County exception) to this
general rule when the bulk of the work is done outside the District of Columbia
and the attorneys’ rates are substantially lower. Id. 1349 (citing Davis Cty. Solid
Waste Mgmt. and Energy Recovery Special Serv. Dist. v. U.S. Envtl. Prot.
Agency, 169 F.3d 755, 758 (D.C. Cir. 1999)). In this case, all the attorneys’ work
was done outside of the District of Columbia.
       The undersigned has reviewed the hourly rates requested for the work of her
counsel at Conway, Homer, PC (the billing records indicate that the majority of
attorney work was performed by Ms. Lauren Faga, with supporting work
performed by Ms. Meredith Daniels, Ms. Christina Ciampolillo, Mr. Joseph
Pepepr, Mr. Patrick Kelly, and Mr. Ronald Homer) and finds that the hourly rates
are consistent with what these attorneys have previously been awarded for their
Vaccine Program work. See, e.g., Skiles v. Sec’y of Health & Human Servs., No.
18-1597V, 2020 WL 5407823 (Fed. Cl. Spec. Mstr. Aug 14, 2020); Heddens v.
Sec’y of Health & Human Servs., No. 15-734V, 2019 WL 5791266 (Fed. Cl. Spec.
Mstr. Oct. 24, 2019). Accordingly, the requested hourly rates are reasonable.

      B.     Reasonable Number of Hours

      The second factor in the lodestar formula is a reasonable number of hours.
Reasonable hours are not excessive, redundant, or otherwise unnecessary. See
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993).
The Secretary also did not directly challenge any of the requested hours as
unreasonable.

       The undersigned has reviewed the submitted billing entries and on the
whole, the request is reasonable. However, a minor amount of time was billed for
administrative tasks such as filing documents and downloading those filed
documents. See Guerrero v Secʼy of Health & Human Servs., No. 12-689V, 2015
WL 3745354, at *6 (Fed. Cl. Spec. Mstr. May 22, 2015) (citing cases), mot. for
rev. den’d in relevant part and granted in non-relevant part, 124 Fed. Cl. 153, 160
(2015), app. dismissed, No. 2016-1753 (Fed. Cir. Apr. 22, 2016).

                                             3
        Case 1:17-vv-00093-UNJ Document 127 Filed 09/01/21 Page 4 of 5




       Additionally, a small amount must be reduced for attorney time billed for
review of status reports prepared by other attorneys. The undersigned notes that it
is common practice for Conway, Homer, P.C. to have several attorneys assist over
the course of a case. In some instances, such as when preparing substantive
documents like the petition, briefs, and settlement demands, it is reasonable to have
another set of eyes review that document. However, it is not reasonable to have an
attorney bill for time to review routine filings, such as status reports and motions
for enlargement of time, when those filings were prepared (and billed for) by
another attorney. This is not the first time the undersigned or other special masters
have noted this particular issue concerning Conway, Homer P.C. billing practices.
See, e.g., Manetta v. Sec’y of Health & Human Servs., No. 18-172V, 2020 WL
7392813, at *2 (Fed. Cl. Spec. Mstr. Nov 19, 2020); Lyons v. Sec’y of Health &
Human Servs., No. 18-414V, 2020 WL 6578229 (Fed. Cl. Spec. Mstr. Oct. 2,
2020).
      To offset these issues, the undersigned finds a reduction of $700.00 to be
appropriate in this case. However, the undersigned notes that in future cases in
which these same issues arise, the reduction will increase to reflect both a
reduction of inappropriately billed time billed and a punitive aspect to offset the
increased use of judicial resources necessary to address these repetitive issues.
Accordingly, petitioner is awarded final attorneys’ fees of $55,306.60.
      C.     Costs Incurred

       Like attorneys’ fees, a request for reimbursement of costs must be
reasonable. Perreira v. Sec’y of Health & Human Servs., 27 Fed. Cl. 29, 34 (Fed.
Cl. 1992), aff’d, 33 F.3d 1375 (Fed. Cir. 1994). Petitioner requests a total of
$6,491.88 in attorneys’ costs. This amount is comprised of acquiring medical
records, postage, and work performed by petitioner’s medical expert, Dr. Marko
Bodor. Petitioner has provided adequate documentation supporting all of the
requested costs, and all appear reasonable in the undersigned’s experience.
Petitioner is therefore awarded the full amount of attorneys’ costs sought.

       Additionally, pursuant to General Order No. 9, petitioner has indicated that
she has personally incurred costs in the amount of $403.54 for the Court’s filing
fee and postage. These costs are reasonable and supported by documentation and
shall be fully reimbursed.
             E.     Conclusion



                                              4
           Case 1:17-vv-00093-UNJ Document 127 Filed 09/01/21 Page 5 of 5




      The Vaccine Act permits an award of reasonable attorney’s fees and costs.
42 U.S.C. § 300aa-15(e). Accordingly, the undersigned awards the following:
       1) a total of $61,798.48 (representing $55,306.60 in attorneys’ fees and
          $6,491.88 in attorneys’ costs) as a lump sum in the form of a check
          jointly payable to petitioner and petitioner’s counsel, Mr. Ronald Homer;
          and

       2) a total of $403.54, representing reimbursement for petitioner’s costs, in
          the form of a check payable to petitioner.

       In the absence of a motion for review filed pursuant to RCFC Appendix B,
the clerk of the court is directed to enter judgment herewith.2


               IT IS SO ORDERED.

                                                            s/Christian J. Moran
                                                            Christian J. Moran
                                                            Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a
joint notice renouncing their right to seek review.

                                                    5
